DETAILED ACTION
This action is responsive to communications: Amendment filed on 8/11/2022. 
Claims 1 – 20 are pending in the case. Claims 1,14, and 20 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 – 9, and 11 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisodia et al. (US 20170323640 A1), and further in view of Cheng et al. (US 20190053332 A1).
Regarding claims 1, 14 and 20, Sisodia et al. teach a memory that stores instructions; and a processor that executes the instructions to perform operations (paragraph block(s) 0008), the operations comprising:
Sisodia et al. teach obtaining a digital recipe including digital content, wherein the digital recipe is a recipe for preparing a food item (paragraph block(s) 0007, 0042 and 0043); 
Sisodia et al. teach parsing, by utilizing a natural language processing engine (paragraph block(s) 0034 and 0035), 
Sisodia et al. teach the digital content for keywords to identify at least one recipe stage of the digital recipe (paragraph block(s) 0042 and 0051); 
Sisodia et al. teach identifying each recipe stage of the at least one recipe stage that corresponds to a cooking stage (paragraph block(s) 0056); 
Sisodia et al. teach identifying a key ingredient in each recipe stage that corresponds to the cooking stage, wherein the key ingredient is an ingredient having a critical effect on a cooking time for the cooking stage (paragraph block(s) 0055 and 0056); 
Sisodia et al. teach determining that at least one recipe stage that corresponds to the cooking stage correlates to an existing machine instruction stored in the memory (paragraph block(s) 0037), 
Sisodia et al. teach wherein the determining is based in part on the key ingredient (paragraph block(s) 0040, 0041 and 0054); 
Sisodia et al. teach substituting, via the existing machine instruction, the at least one recipe stage corresponding to the cooking stage that correlates to the existing machine instruction with enhanced content so as to enhance the digital recipe (paragraph block(s) 0042, 0043, and 0053); and 
Sisodia et al. teach reformatting the digital recipe into a digital file including a machine instruction set for enabling a device to facilitate performance of the at least one recipe stage (paragraph block(s) 0053, 0057, and 0058).
Sisodia et al. do not explicitly state the phrase “a key ingredient” as recited. 
Cheng et al. teach a main ingredient (paragraph block(s) 0107) and its effect on timing (paragraph block(s) 0077, 0080, 0262, and 0263).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sisodia et al. to include the explicit identification of a key ingredient as taught by Cheng et al. for the advantage of providing expected or desired results based on user preferences.

Regarding claim 2, Sisodia et al. teach identifying each ingredient in each recipe stage of the at least one recipe stage by comparing the keywords to ingredient information in a database (paragraph block(s) 0042 and 0066).

Regarding claim 4, Sisodia et al. teach parsing, by utilizing the natural language processing engine, the digital content of the digital recipe for words in proximity to the keywords that express or quantify a temperature, time, or a combination thereof, associated with the at least one recipe stage for preparing the food item (paragraph block(s) 0035, 0042, and 0043).

Regarding claim 5, Sisodia et al. teach identifying each recipe stage based on the keywords, the words in proximity to the keywords, or a combination thereof (paragraph block(s) 0042 – 0044 and 0056).

Regarding claim 6, Sisodia et al. teach determining a cooking temperature for each recipe stage that corresponds to the cooking stage, wherein the cooking temperature is determined based in part on rules based on the key ingredient (paragraph block(s) 0035, 0043, 0051, and 0056).

Regarding claim 7, Sisodia et al. teach determining a cooking time for the key ingredient based on ingredient size of the key ingredient, a weight of the key ingredient, a heat transfer parameter associated with the key ingredient, a heat capacity of the key ingredient, the cooking temperature, a device condition of a device utilized to cook the key ingredient, or a combination thereof (paragraph block(s) 0002, 0011, 0040, 0041, 0055, and 0066).

Regarding claim 8, Sisodia et al. teach presenting at least one question via a user interface of the system soliciting additional information associated with the digital recipe, the key ingredient, other ingredients, a device for cooking the food item, a food-preparation preference associated with preparing the food item, or a combination thereof (paragraph block(s) 0044, 0045, and 0056). 

Regarding claim 9, Sisodia et al. teach receiving, via the user interface of the system, at least one input in response to the at least one question, wherein the operations further comprise determining that the existing machine instruction correlates with the at least one recipe stage that corresponds to the cooking stage based on the at least one input (paragraph block(s) 0044, 0045, and 0056).

Regarding claim 11, Sisodia et al. do not explicitly teach visually displaying the digital recipe and the reformatted digital recipe side-by-side on a graphical user interface of the system, and wherein the operations further comprise enabling selection of either the digital recipe or the reformatted digital recipe for use in preparing the food item.
Cheng et al. teach visually displaying the digital recipe and the reformatted digital recipe side-by-side on a graphical user interface of the system, and wherein the operations further comprise enabling selection of either the digital recipe or the reformatted digital recipe for use in preparing the food item (paragraph block(s) 0107 and 0131)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sisodia et al. to include the visual display of recipes as taught by Cheng et al. for the advantage of allowing the user to visually confirm which recipe they are selecting.

Regarding claim 12, Sisodia et al. teach transmitting, if the reformatted digital recipe is selected, the machine instruction set to the device to facilitate performance of the at least one recipe stage associated with preparing the food item (paragraph block(s) 0055 and 0056).

Regarding claim 13, Sisodia et al. teach the operations further comprise determining a replacement key ingredient having a threshold level of similarity to the key ingredient, and wherein the operations further comprise enabling substitution of the key ingredient with the replacement key ingredient via a user interface of the system (paragraph block(s) 0042, 0055, 0067, and 0068).

Regarding claim 15, Sisodia et al. teach annotating the digital recipe to include a suggested temperature setting for a key ingredient, other ingredients, or a combination thereof (paragraph block(s) 0032, 0064, and 0068).

Regarding claim 16, Sisodia et al. teach determining a temperature for cooking a key ingredient or other ingredients of the food item based on the keywords, based on words in proximity to the keywords, or a combination thereof (paragraph block(s) 0035, 0036, 0055, and 0056).

Regarding claim 17, Sisodia et al. teach enhancing the digital recipe with the enhanced content, wherein the enhanced content comprises images associated with the at least one recipe stage, instructional video content associated with the at least one recipe stage, audio content associated with the at least one recipe stage, more detailed instructions for the at least one recipe stage, or a combination thereof (paragraph block(s) 0031, 0039, 0064, 0066, and 0068).

Regarding claim 18, Sisodia et al. do not explicitly teach integrating the reformatted digital recipe into an electronic cookbook, and further comprising enabling the reformatting digital recipe to be accessed via the electronic cookbook.
Cheng et al. teach integrating the reformatted digital recipe into an electronic cookbook, and further comprising enabling the reformatting digital recipe to be accessed via the electronic cookbook (paragraph block(s) 0029, 0115, and 0132).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sisodia et al. to include the collection of modified digital recipes as taught by Cheng et al. for the advantage of providing users with their customized recipes for future retrieval.

Regarding claim 19, Sisodia et al. do not explicitly teach determining an optimal cooking time and temperature profile for a key ingredient, other ingredients of the food item, or a combination thereof.
Cheng et al. teach determining an optimal cooking time and temperature profile for a key ingredient, other ingredients of the food item, or a combination thereof (paragraph block(s) 0131)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sisodia et al. to include determining an optimal cooking time and temperature as taught by Cheng et al. for the advantage of providing better recipe results for the user.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisodia et al. (US 20170323640 A1) and Cheng et al. (US 20190053332 A1) as applied to claim 1 above, and further in view of Tokuda (US 20130149679 A1).
Regarding claim 3, Sisodia et al. and Cheng et al. do not explicitly teach generating the digital recipe by performing an optical character recognition technique on a scanned document. 
Tokuda teaches generating the digital recipe by performing an optical character recognition technique on a scanned document (paragraph block(s) 0070, 0086, and 0136). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Sisodia et al. and Cheng et al. to include optical character recognition as taught by Tokuda for the advantage of providing other sources for recipes.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisodia et al. (US 20170323640 A1) and Cheng et al. (US 20190053332 A1) as applied to claim 1 above, and further in view of Young et al. (US 20170139385 A1).
Regarding claim 10, Sisodia et al. and Cheng et al. do not explicitly teach inserting step navigation functionality into a graphical user interface of an application supporting functionality of the system, wherein the step navigation functionality enables navigation among a plurality of recipe stages of the reformatted digital recipe when the user interacts with the step navigation functionality.
Young et al. teach inserting step navigation functionality into a graphical user interface of an application supporting functionality of the system, wherein the step navigation functionality enables navigation among a plurality of recipe stages of the reformatted digital recipe when the user interacts with the step navigation functionality (paragraph block(s) 0176, 0179, and 0190).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Sisodia et al. and Cheng et al. to include the navigation functionality as taught by Young et al. for the advantage of providing intuitive navigation of the recipe steps.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
Applicant argues that Sisodia does not teach identifying a key ingredient in each recipe stage that corresponds to the cooking stage because Sisodia explains that one recipe stage is "cook over low heat", and that the system associates this stage "with the human-understandable preparation direction, 'Turn the burner under the pan to 'low" and the machine-executable instruction, 'Set burner <1> to <2>."'
First, a reference is valid for all it teaches and claims are given their broadest reasonable interpretation in light of the specification. Further, the claims have been rendered obvious in this case by a combination of references in view of the knowledge known to one of ordinary skill in the art at the time of the invention including common sense. Second, Applicant appears to be referring to a different passage than was cited for the limitation in question.
Specifically, applicant seemingly takes the disclosure from Sisodia out of context. Sisodia discloses that each pre-defined pattern may be associated with human-understandable preparation directions and machine-executable instructions. For example, one pattern may be “cook over low heat” which is associated with the human-understandable preparation direction, “Turn the burner under the pan to ‘low’” and the machine-executable instruction, “Set burner <1> to <2>.” When such a pattern is identified, any associated preparation directions and machine-executable instructions are added to a stored memory for later delivery to a user or an intelligent cooking appliance (paragraph block(s) 0052).
Even considering this passage from Sisodia, one of ordinary skill would clearly appreciate that an identifiable pattern such as cook over low heat associated with a human-understandable preparation direction such as turn the burner under the pan to low implies identifying a key ingredient as it would beg a few questions to the user. “Cook what over low heat?” “Turn the burner under the pan that contains what to low?” The entire point of the system of Sisodia is to provide clear unambiguous instructions to the user so that the user can successful bring the recipe to fruition. Therefore, the key ingredient involved with the pan that is being turn down to low so that it can cook over low heat is identified by the system and implied otherwise common sense would dictate that the user would be confused and the recipe would not be a success.
Sisodia explicitly teaches that in the course of preparing preparation directions, a store of customization information may be consulted that may include such items such as an inventory of ingredients on hand. This information may be used to customize the preparation directions before providing them to the user. For example, coconut milk may be substituted in a recipe that calls for cream for a user whose customization information specifies that they are lactose intolerant. Having extracted human-friendly preparation directions from the recipe text, a user interface such as a tablet or a text-to-speech generator may be used to provide the preparation directions to a user. The supplied preparation directions may include the recipe content as well as information concerning various intermediate stages of the cooking process such as temperature which can help the user to confirm that the cooking process is proceeding as expected (paragraph block(s) 0055 and 0056).
It would be obvious to one of ordinary skill in the art that the system identifies the key ingredient for each step and provides instructions to the user accordingly. The limitation only requires that the system identify the key ingredient for each recipe stage not each and every step of the recipe and certainly does not require pointing out or displaying the key ingredient to the user at every step. The motivation being that the system wants the user to get it right so the system identifies the ingredient then provides instructions including various intermediate instructions and ingredient substitutions to guarantee success of the recipe for the user. There is no requirement to disclose the key ingredient to the user let alone to do it repeatedly and redundantly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN HILLERY/Primary Examiner, Art Unit 3715